327 S.W.3d 19 (2010)
Alvin DUDLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71417.
Missouri Court of Appeals, Western District.
November 9, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 21, 2010.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.
Prior report: 809 S.W.2d 40.

ORDER
PER CURIAM:
Alvin Dudley appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Dudley claims that the trial court erred in denying an evidentiary hearing, because he alleged facts which if true would entitle him to relief. Dudley maintains that he received ineffective assistance of counsel because his trial counsel failed to call an alibi witness at trial. We affirm. Rule 84.16(b).